DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 06 December 2021 has been received and considered.
Claims 1-19 are pending.
This Action is Final.

Claim Objections
The claim objections are withdrawn based on the filed Amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Poeppelmann (US 20190312728) in view of Khedr et al. (US 10298385).
As per claim 1, Poeppelmann discloses a lattice cryptography processor comprising: one or more a cache memories (see paragraph [0240] the memory 301); 

a core, coupled to the one or more cache memories, the core for hashing and pseudo- random number generation (PRNG) (see paragraphs [0040], [0100]-[0101], and [0162]-[0163] where the random number generation and hashing are provided by the crypto modules and/or the HRNG of the processing device 200 which contains the processing circuit 300 as described in paragraphs [0029]-[0031] and [0239]); 
a discrete distribution sampler coupled to the core and configured to sample a polynomial sequence provided by the MAU (see paragraph [0240] the random sampler and [0100]-[0103]); and an instruction memory configured to have stored therein one or more of configurable parameters and/or custom instructions for polynomial sampling and/or arithmetic operations for controlling the operation of the lattice cryptography processor (see paragraph [0240] and Fig. 3 numerals 309-311 the various pieces of code).
While the Poeppelmann system generally discloses different sampling modes (see paragraphs [0100]-[0103]), but fails to explicitly disclose the discrete distribution sampler configured for operation in a plurality of different sampling modes.
However, Khedr et al. teaches a cryptographic processor implementing different modes of operation (see column 7 line 66 through column 8 line 12).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use different modes for the different types of sampling in the Poeppelmann system.

As per claim 2, the modified Poeppelmann and Khedr et al. system discloses the discrete distribution sampler can operate in any of: a uniform sampling mode; a binomial sampling mode; a Gaussian sampling mode; a trinary sampling mode; and a rejection sampling mode (see Poeppelmann paragraphs [0100]-[0103]).
As per claim 3, the modified Poeppelmann and Khedr et al. system discloses the configurable modular arithmetic unit comprises a butterfly configured to operate in either of a decimation-in-frequency (DIF) mode or a decimation-in-time (DIT) mode (see Poeppelmann paragraph [0096] and Khedr et al. column 7 line 66 through column 8 line 12).
 As per claim 6, the modified Poeppelmann and Khedr et al. system discloses the instruction memory is configured to be programmed with custom instructions to implement a plurality of lattice-based algorithms (see Poeppelmann paragraphs [0100]-[0103] and Khedr et al. column 7 line 66 through column 8 line 12).
As per claim 7, the modified Poeppelmann and Khedr et al. system discloses the discrete distribution sampler samples polynomials via one of a: uniform sampling; or a discrete distribution sampling (see Poeppelmann paragraphs [0100]-[0103] and [0303]).
As per claim 8, the modified Poeppelmann and Khedr et al. system discloses the polynomials are generated, or sampled, either uniformly through rejection sampling or from a discrete binomial distribution (see Poeppelmann paragraph [0101]).
As per claims 9 and 10, the modified Poeppelmann and Khedr et al. system discloses the configurable modular arithmetic unit is configured to perform polynomial operations including a number theoretic transform (NTT), wherein computing a convolution of two polynomials comprises 
As per claim 11, the modified Poeppelmann and Khedr et al. system discloses the cache is provided as an LWE cache (see Poeppelmann paragraphs [0114] and [0240]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Poeppelmann and Khedr et al. system as applied to claim 1 above, and further in view of Worsley et al. (US 5594734).
As per claim 4, the modified Poeppelmann and Khedr et al. system fails to explicitly disclose the RAM is single port RAM.
However, Worsley et al. teaches the use of single port RAM in a system that includes encryption (see column 26 lines 49-53).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use single port RAM in the modified Poeppelmann and Khedr et al. system.
Motivation to do so would have been that single port RAM requires less area on the chip (see Worsley et al. column 26 lines 49-53).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Poeppelmann and Khedr et al. system as applied to claim 1 above, and further in view of Garcia Morchon et al. (US 20200259649).
As per claim 5, the modified Poeppelmann and Khedr et al. system generally teaches the operation in accordance with Ring-LWE (see Poeppelmann paragraph [0114]), but fails to explicitly disclose operating in both Ring-LWE and Module-LWE.
However, Garcia Morchon et al. teaches operating in accordance with both Ring-LWE and Module-LWE algorithms (see paragraph [0082]).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for a more flexible device that can implement multiple algorithms.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Poeppelmann and Khedr et al. system as applied to claim 1 above, in view of Hutchison et al. (US 7814329).
As per claim 12, the modified Poeppelmann and Khedr et al. system discloses a device comprising: a configurable modular lattice cryptography processor comprising: a cache; a modular arithmetic unit coupled to the cache, the modular arithmetic unit to perform polynomial operations including a number theoretic transform (NTT) (see Poeppelmann paragraphs [0240] and [0089]-[0098]); 
a core, coupled to the cache, the core for hashing and pseudo-random number generation (PRNG) (see Poeppelmann paragraphs [0040], [0100]-[0101], and [0162]-[0163] where the random number generation and hashing are provided by the crypto modules and/or the HRNG of the processing device 200 which contains the processing circuit 300 as described in paragraphs [0029]-[0031] and [0239]); 
a discrete distribution sampler coupled to the core wherein the discrete distribution sampler is further configured to sample a polynomial sequence provided by the MAU, the discrete distribution sampler configured for operation in a plurality of different sampling modes (see Poeppelmann paragraph [0240] the random sampler and [0100]-[0103] and Khedr et al. column 7 line 66 through column 8 line 12) and an instruction memory configured to be programmed with custom instructions to implement a plurality of lattice-based algorithms (see Poeppelmann paragraphs [0100]-[0103] and [0167]-[0295] showing implementation of various algorithms).

However, Hutchison et al. teaches an encryption system where each system has dedicated clock gates which can be independently configured for fine-grained power savings (see column 3 line 57 through column 4 line 29).
At a time before the effective filing date of the invention, it would have been obvious to use the clock gates of Hutchison et al. to control the components of the modified Poeppelmann and Khedr et al. system.
Motivation to do so would have been to allow the components to enter a reduced power consumption, or low power, state when not processing data (see Hutchison et al. column 4 lines 6-12).
As per claim 13, the modified Poeppelmann, Khedr et al., and Hutchison et al. system discloses the lattice cryptography processor is provided as an integrated circuit (see Poeppelmann paragraph [0047]).
As per claim 14, the modified Poeppelmann, Khedr et al., and Hutchison et al. system discloses the lattice cryptography integrated circuit comprises hardware-accelerated quantum-resistant lattice-based cryptographic protocols that can be used to secure the IoT device (see Poeppelmann paragraph [0020]).
As per claim 15, the modified Poeppelmann, Khedr et al., and Hutchison et al. system discloses the discrete distribution sampler is configured to operate in any of: a uniform sampling mode, a binomial sampling mode, a Gaussian sampling mode, a trinary sampling mode and a rejection sampling mode (see Poeppelmann paragraphs [0100]-[0103]).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Poeppelmann, Khedr et al., and Hutchison et al. system as applied to claim 12 above, and further in view of Worsley et al. (US 5594734).
As per claim 4, the modified Poeppelmann, Khedr et al., and Hutchison et al. system fails to explicitly disclose the RAM is single port RAM.
However, Worsley et al. teaches the use of single port RAM in a system that includes encryption (see column 26 lines 49-53).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use single port RAM in the modified Poeppelmann and Hutchison et al. system.
Motivation to do so would have been that single port RAM requires less area on the chip (see Worsley et al. column 26 lines 49-53).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Poeppelmann and Khedr et al. system as applied to claim 1 above, in view of Liu et al. (CN 106685663).
As per claim 18, the modified Poeppelmann and Khedr et al. system discloses a discrete sampler comprising: a coupled pseudo-random number generator (PRNG) core (see Poeppelmann paragraphs [0040], [0100]-[0101], and [0162]-[0163] where the random number generation and hashing are provided by the crypto modules and/or the HRNG of the processing device 200 which contains the processing circuit 300 as described in paragraphs [0029]-[0031] and [0239]); 

a sampler circuit coupled to receive an output of the means for applying a bit mask and to provide a sampled output signal at a sampler circuit output, wherein the sampler circuit is configured for operation in a plurality of different sampling modes; and a combiner configured to receive and combine sampled output signals from the sampler circuit output and to provide a combiner output signal (see Poeppelmann paragraphs [0089]-[0098] and Khedr et al. column 7 line 66 through column 8 line 12).
While the modified Poeppelmann and Khedr et al. system generally discloses the use of a PRNG, it fails to explicitly disclose it is part of the sampler.
However Liu et al. teaches a PRNG as part of a sampler (see page 4 of the translated document “the Gaussian sampling module comprises a pseudorandom number generator for generating a random number”).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute the incorporated PRNG of Liu et al. in the Poeppelmann system with the predictable result of a sampler that does not need additional components.
As per claim 19, the modified Poeppelmann, Khedr et al., and Liu et al. system discloses the sampler circuit is configured to operate as any of: a rejection sampler; a binomial sampler; a uniform sampler; a Gaussian sampler; and a trinary sampler (see Poeppelmann paragraphs [0100]-[0103] and Liu et al. page 4).

Response to Arguments
Applicant's arguments filed 06 December 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Poeppelmann and Khedr et al. fails to teach render .
With respect to Applicant’s argument that he combination of Poeppelmann and Khedr et al. fails to teach render obvious the claimed sampler “configured for operation in a plurality of different sampling modes” (as in claim 1 and similarly claimed in each independent claim); the Examiner respectfully disagrees.  Poeppelmann explicitly teaches a discrete distribution sampler coupled to the core and configured to sample a polynomial sequence provided by the MAU (see paragraph [0240] the random sampler and [0100]-[0103]). Poeppelmann paragraphs [0100]-[0103] describe the various different sampling operations the system is capable of performing.  Poeppelmann also describes in paragraph [0324] the sampling is from different distributions (i.e. modes) including uniform, Gaussian, etc.  While Poeppelmann discloses the system is capable of operating using the different sampling modes, there lacks an explicit teaching of the system using different modes.  As such, Khedr et al. was relied upon merely for showing the changing of modes of operation of a cryptographic processor as described in column 7 line 66 through column 8 line 12.  This configuration includes changing various configurations of the processor (including the NTT butterfly).  One of ordinary skill in the art recognizes that it would have been obvious to change the mode of operation in the Poeppelmann system to change the configuration including the sampling mode (and the NTT butterfly mode), in order to avoid using additional circuits to accomplish the different modes.   Therefore the combination of Poeppelmann and Khedr et al. renders the claimed sampler “configured for operation in a plurality of different sampling modes” (as similarly claimed in each independent claim) obvious.
Furthermore, the claims merely require that the sampler is “configured” for operation is different sampling modes. As seen above, the Poeppelmann system (in combination with Khedr et al.) clearly shows a sampler that is capable and configurable in different sampling modes.  Applicant has not 
Applicant’s remaining arguments are moot in view of the above response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to homomorphic/lattice encryption.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419